Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/15/20 have been fully considered. Applicant presents two arguments, the first, “Holton is not modular”  and the second, “Holton does not disclose an assembly comprising a first module unit for providing a static clamping functionality in a first mode and/or comprising a second module unit for providing a stepwise dynamic clamping functionality. 
Examiner has reviewed Applicant’s first argument, but Applicant has failed to provide any reasonable assertion as to why Holton cannot be considered modular, outside of the blanket statement “Holton is not modular”.  Examiner asserts that outside of Applicant providing his own definition for modular, which Examiner did not find in the specification, modular refers to a design featuring standardized units or sections of the same arrangement. Holton as can be seen in the figures is the exact definition of modular, even more so than Applicants, featuring identical components which are linked together by a connecting bar mechanism (20). Therefore, the Examiner has disregard Applicant’s first assertion that the prior art fails to disclose a modular system. Examiner does note that Applicant presents arguments that the modular units in Applicant’s invention are not linked together as shown in Holton, however there are no limitations within the claim to support Applicant’s assertion.
	Examiner has reviewed Applicant’s second argument and it remains unclear to the Examiner why Applicant asserts Holton fails to teach a providing a static clamping 
Examiner does note that Applicant does not recite any other mode of clamping in the independent claim and therefore does not need to consider the dynamic clamping functionality with regard to claim 1. Therefore, the Examiner is not persuaded by Applicant’s arguments and has maintained his rejection of the independents. 
	
Claim Objections
The amendment to the claims filed on 10/15/21 are objected to because said amendments appear to be based off a claim set not considered. Applicant presented an amended claim set on 3/23/18 in which Examiner’s non-final rejection was in 
 It appears as Applicant may have mistakenly amended the wrong claim set as the pre-amble has changed. However, given the similarity between the claim sets (the only difference being the phrasing of the pre-amble), the Examiner has considered the claims as if the new amendments (dated 10/15/20) contained the preamble found in the amended set of claims considered by Examiner in his non-final rejection. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 9 recites the limitation of third and fourth chambers in addition to the already established first and second chambers, however such a disclosure of this combination is absent in the specification and figures. Therefore, appropriate correction is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 depends from a claim which has been canceled, claim 19. Therefore, it is unclear the Examiner what claim Applicant intended claim 31 to depend from. For purposes of examination, the Examiner has interpreted claim 31 to depend from independent claim 1, as Applicant had modified the other claims which previously dependent from claim 19 in such a fashion.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9, 18, 21, 22, 24 and 31  are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites limitations already found in claim 1 and therefore does not further limit claim 1. Claim 18, 21, 22 and 24 recite limitations which have already been amended into the newly amended claim 1 and therefore does not further limit claim 1. Claim 31 includes limitation which already have been amended into independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12- 15, 17, 20-23 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holton et al., U.S. Patent 4,526,086 (hereinafter “Holton”).

In Reference to Claim 1: 
	Holton discloses a modular fluid actuator system provided for generating a relative motion between a first fluid transfer chamber of a first module unit and a piston rod (2) arrangement in an axial direction, the modular fluid actuator system comprises: a fluid supply (H.P); a valve device (Y) coupled to the fluid supply and to the first fluid transfer chamber; a control unit (X) coupled to the valve device for controlling the relative motion between the first fluid transfer chamber and the piston rod arrangement; the first fluid transfer chamber is coupled to a first sleeve portion (6) exhibiting a first expandable hollow space (14) arranged for fluid communication with the valve device via the first fluid transfer chamber; the first expandable hollow space is arranged to provide a clamping action of the first sleeve portion to the piston rod arrangement when the first expandable hollow space is pressurized by means of said fluid communication; an expandable wall portion (12) of the first sleeve portion is arranged adjacent around and co-axial with the piston rod arrangement; a second module unit  (See, Figure 1 which shows another unit to the left of the first) comprising a second sleeve portion dividing an interior of a first cylinder housing of the second module unit into a first and second cylinder chamber (23), wherein a second expandable hollow space of the second sleeve portion (26) is arranged for fluid communication with the fluid supply via a second fluid transfer chamber coupled to the second expandable hollow space and positioned exterior of said first cylinder housing; -an expandable wall portion (28) of the second sleeve portion is arranged adjacent around and co- axial with the piston rod arrangement; -the first fluid transfer chamber comprises a first external fluid inlet port (a) 
	Examiner notes that the device provides static clamping via pressurization of the flexible bronze sheath as admitted by Applicant in Applicant’s response to the amendments wherein he discloses how the device works. In addition there is a period wherein the first modular unit shall act as a brake unit for the modular system and that occurs wherein the control unit valve (X) is placed in its central position thereby pressurizing both sheathing and making the entire system brake. At this period which will occur when the static clamping is being switched between the two modular units, so both units are clamped, the first modular unit is configured to act as a brake module unit for the system. 
	In Reference to Claim 2: 
	Holton further discloses wherein the first fluid transfer chamber is formed by a first fluid connection body or formed by a first cylinder housing. See, Figure 1. 
	In Reference to Claim 3: 
	Holton further discloses wherein the first sleeve portion comprises a first piston portion (36) having a first piston face, the first piston portion is movable arranged in said axial direction within the first cylinder housing (15).  See, Figure 1. 
	In Reference to Claim 4: 

	In Reference to Claim 5: 
Holton further discloses wherein the first piston portion (6) divides the interior of the first cylinder housing into the first cylinder chamber and a second cylinder chamber, the first expandable hollow space is arranged for fluid communication with the fluid supply via the second cylinder chamber. See, Figure 1. 
In Reference to Claim 6: 
Holton further discloses wherein an outer envelope surface of the first sleeve portion (26) comprises a coupling member arranged for mounting of a first fluid connection body or a first piston portion (6) to the first sleeve portion. See, Figure 1. 
In Reference to Claim 7:
Holton further discloses wherein the coupling member comprises an orifice (8) of a channel system arranged for fluid communication with the expandable hollow space, the orifice (8) being arranged for coupling to an opening of the first fluid connection body or to an orifice of a channel system of said first piston portion. See, Figure 1. 
In Reference to Claim 8: 
Holton further discloses wherein said modular fluid actuator system being made up of individual module units coupled to each other in line axially. See, Figure 1 which illustrates 2 units being combined via attachment mechanism 20 to form an inline actuator. 
In Reference to Claim 9: 

In Reference to Claim 12: 
Holton further discloses wherein at least the first cylinder housing comprises a fitting member and a mounting member (20) being formed so as to be disposed positioning the first cylinder housing in a predetermined position relative the piston rod arrangement. See, Figure 1. 
In Reference to Claim 13: 
Holton further discloses wherein at least two module units comprise a fitting member and a mounting member being formed so as to be disposed joining the module units and interconnecting the fitting members of the respective module unit. See, Figure 1 which illustrates this concept. 
In Reference to Claim 14: 
Holton further discloses wherein an axial force acting between at least the two module units is taken through the fitting member and the mounting member. See, Figure 1. 
In Reference to Claim 15: 

In Reference to Claim 17: 
Holton further discloses wherein the mounting member comprises an interface hollow pipe (83).
In Reference to Claim 20: 
Holton further discloses wherein the control unit (X) is provided for controlling the relative motion by pressurizing the first expandable hollow space (14) with a second pressure for disengagement of the first module unit from the a piston rod arrangement. See, Figure 1. 
In Reference to Claim 21: 
Holton further discloses wherein the system further comprises a second module unit comprising a second sleeve portion dividing an interior of a first cylinder housing of the second module unit into a first and second cylinder chamber , wherein a second expandable hollow space of the second sleeve portion is arranged for fluid communication with the fluid supply via a second fluid transfer chamber coupled to the second expandable hollow space and positioned exterior of said first cylinder housing. See, Figure 1 which illustrates two piston sleeve units. 
In Reference to Claim 22: 
Holton further discloses wherein the first fluid transfer chamber comprises a first external fluid inlet port (16, 18) and the second fluid transfer chamber comprises a second external fluid inlet port (32, 34). 
In Reference to Claim 23: 
Holton further discloses wherein the second sleeve portion comprises a first piston portion comprising a respective first and second piston face, wherein the first piston portion and a middle section of the second sleeve portion are fixedly mounted to each other and are movable arranged in said axial direction within the first cylinder housing. See, Figure 1. 
In Reference to Claim 34: 
Holton further discloses a method of pressurizing of the first expandable hollow space with a first pressure for providing an engagement of the first module unit to the piston rod arrangement; pressurizing of the second expandable hollow space of the second sleeve portion of the second module unit for providing an engagement of the second module unit to the piston rod arrangement. See, Figure 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim  10, 11, 27, 28, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Holton et al., U.S. Patent 4,526,086 (hereinafter “Holton”).
In Reference to Claim 10: 
Holton fails to explicitly disclose wherein the modular fluid actuator system further comprises a third module unit comprising a third sleeve portion dividing the interior of a third cylinder housing into a fifth cylinder chamber and a sixth cylinder chamber, expandable hollow space of the third second sleeve portion is arranged for fluid communication with the fluid supply via at least one of the fifth and sixth cylinder chamber.
Examiner notes that Holton discloses the use of multiple piston cylinder unites to create a continuous movement to create a long stroke but fails to illustrate or discuss the use of three pistons. 
However, it would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Holton to include additional modular units beyond the two disclosed by Holton because of engineering expedience.  Therefore, a person having ordinary skill in the art would have modified Holton to have additional modular piston cylinder units because the additional modular units would allow for a more consistent motion of a load on a stoke that is longer than the actuating unit. 
In Reference to Claim 11

Examiner notes that Holton discloses the use of multiple piston cylinder unites to create a continuous movement to create a long stroke but fails to illustrate or discuss the use of three pistons. 
However, it would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Holton to include additional modular units beyond the two disclosed by Holton because of engineering expedience.  Therefore, a person having ordinary skill in the art would have modified Holton to have additional modular piston cylinder units because the additional modular units would allow for a more consistent motion of a load on a stoke that is longer than the actuating unit. 
In Reference to Claim 27 and 28: 
Holton  fails to explicitly disclose wherein the system further comprises a third module unit comprising a third sleeve portion dividing an interior of a second cylinder housing of the third module unit into a first and second cylinder chamber, wherein a third expandable hollow space of the third sleeve portion is arranged for fluid communication with the fluid supply via a third fluid transfer chamber coupled to the third expandable hollow space comprising a third external fluid inlet port positioned exterior of said second cylinder housing and wherein the third sleeve portion comprises 
Examiner notes that Holton discloses the use of multiple piston cylinder unites to create a continuous movement to create a long stroke but fails to illustrate or discuss the use of three pistons. 
However, it would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Holton to include additional modular units beyond the two disclosed by Holton because of engineering expedience.  Therefore, a person having ordinary skill in the art would have modified Holton to have additional modular piston cylinder units because the additional modular units would allow for a more consistent motion of a load on a stoke that is longer than the actuating unit. Such modification would include  the additional limitations of a third sleeve portion comprises a second piston portion comprising a respective first and second piston face, wherein the second piston portion and the third sleeve portion together are movable in said axial direction as recited in claim 28. 
In Reference to Claim 35: 
Holton fails to explicitly pressurizing of the third expandable hollow space of the third sleeve portion of the third module unit for providing an engagement of the third module unit to the piston rod arrangement. 
Examiner notes that Holton discloses the use of multiple piston cylinder unites to create a continuous movement to create a long stroke but fails to illustrate or discuss the use of three pistons. 
. 
Double Patenting
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Allowable Subject Matter
Claim 16, 18, 24-26, 29-30, 32, 33, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535.  The examiner can normally be reached on M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on (571) 272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANIEL S COLLINS/           Examiner, Art Unit 3745                                                                                                                                                                                             
/F Daniel Lopez/           Primary Examiner, Art Unit 3745